DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
 	Claims 1 and 12 are currently amended.  Claims 1, 3-5, 8-12, 14-16, 19 and 20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0079437, hereinafter Jeong in view of U.S. Pre-Grant Publication No. 2005/0134232, hereinafter Yamamoto and U.S. Pre-Grant Publication No. 2003/0223474, hereinafter Roepke.
Regarding claim 1, Jeong teaches a battery pack. The battery pack includes a battery (10). The battery (10) comprises an electrode terminal (10a) and a case (10b) (paragraphs [0039, 0041] and figures 1-3). The surface of the case (10b) on which the terminal (10a) is mounted is considered the instantly claimed “top cover”.
An inner cover (110) is arranged on the top outside of the top cover. The inner cover (110) has a plate shape and accommodates a plurality of guide wires (“wire harness”) (paragraphs [0061, 0062, 0065] and figure 4c). As such, the inner cover (110) is a “wire harness plate”. 
The inner cover (110, “wire harness plate”) is provided with a sensor assembling part (120) and a cantilever (121, “elastic pressing part”) (paragraphs [0067, 0069]).  
A temperature sensor (20, “temperature collecting component”) is installed in the sensor assembling part (120) (paragraph [0067] and figures 4A, 4B, 5 and 6) – therefore, the sensor assembling part (120) is an “installation part”. 
The temperature sensor (20, “temperature collecting component”) is located between the inner cover (110, “wire harness plate”) and the top cover (figures 3 and 5). 
The back wall of the sensor assembling part (120) connects the guide walls (125) (see Figure 2 below), therefore the back wall is a “connecting piece”. The “connecting piece” is fixed in space with the electrode terminal (10a) by the inner cover (110), which encloses electrode terminal (10a) in terminal hole (135) (paragraph [0086] and figure 3).  
The cantilever (121, “elastic pressing part”) is butted with the “connecting piece” (Figure 1 below). The temperature sensor (20, “temperature collecting component”) abuts the top cover (paragraphs [0067, 0070] and figure 3). 


    PNG
    media_image1.png
    230
    323
    media_image1.png
    Greyscale
[AltContent: textbox (“connecting piece”)][AltContent: arrow]



[AltContent: textbox (Figure 1 - Jeong's assembly. Indicating the feature considered a "connecting piece".)]

The temperature sensor (20, “temperature collecting component”) includes a thermistor (25) (paragraph [0082] and Figure 2 below).
Jeong teaches that the sensor assembling part (120, “installation part”) defines an installation slot into which the temperature sensor (20, “temperature collecting component”) is inserted. A catch jaw (121ba) buckles the temperature sensor (20, “temperature collecting component”) into place (paragraph [0073] and figure 5). 

    PNG
    media_image3.png
    198
    472
    media_image3.png
    Greyscale
[AltContent: textbox (Installation slot)][AltContent: arrow][AltContent: textbox (Positioning slot)][AltContent: arrow]




[AltContent: textbox (Figure 2 - Jeong's assembly. Showing the location of the positioning slot.)]

In the assembled state a front end of the thermistor (25) is installed in the installation slot and a back end of the thermistor (25) is fixed by the catch jaw (121ba, “buckle structure”) (Figure 2 above).
A portion of the space defined by the sensor assembling part (120, “installation part”) is used to position a portion of the thermistor (see Figure 2 above). This portion is then a “positioning slot”. The “positioning slot” is outside the installation slot.
Jeong fails to teach that the thermistor is interposed between the sensor assembling part (120, “installation part”) and a heat conduction pad.
It is well-known in the art to interpose a thermally conductive material between a thermistor and the component whose temperature is being measured – see, e.g. Yamamoto (paragraph [0026]) and Roepke (paragraphs [0007, 0008] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive material (“pad”) between the thermistor (25) and the top cover for the purpose of ensuring a reliable thermal contact with the top cover. In this arrangement, the thermistor (25) would be positioned between the sensor assembling part (120, “installation part”) and the thermally conductive material (“pad”).
The sensor assembling part (120, “installation part”) is configured to press the thermistor (25) against the top cover, therefore in the combination of Jeong and Yamamoto/Roepke it would press the thermistor (25) so that it makes close contact with the thermally conductive material (“pad”) and the thermally conductive material (“pad”) would be butted against the top cover. 
In the combination of Jeong and Yamamoto/Roepke, the heat conduction material (“pad”) is installed between the thermistor (25) and the top cover, therefore at least a portion of the heat conduction material (“pad”) would be installed in the “positioning slot”.

Regarding claim 11, Jeong shows the temperature sensor (20, “temperature collecting component”) positioned adjacent to one of the battery’s terminals (figure 3). 
Jeong does not specify whether the terminal is the positive terminal or the negative terminal.
Jeong fails to teach that the temperature sensor is positioned adjacent to the negative terminal.
Given that there are only two options – to position the temperature sensor adjacent to the positive terminal or adjacent to the negative terminal – it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the two possible choices the negative terminal without undue experimentation and with a reasonable expectation of success.

Regarding claim 12, Jeong teaches a vehicle including a battery pack configured to provide electrical energy (paragraph [0006]). 
The battery pack includes a battery (10). The battery (10) comprises an electrode terminal (10a) and a case (10b) (paragraphs [0039, 0041] and figures 1-3). The surface of the case (10b) on which the terminal (10a) is mounted is considered the instantly claimed “top cover”.
An inner cover (110) is arranged on the top outside of the top cover. The inner cover (110) has a plate shape and accommodates a plurality of guide wires (“wire harness”) (paragraphs [0061, 0062, 0065] and figure 4c). As such, the inner cover (110) is a “wire harness plate”. 
The inner cover (110, “wire harness plate”) is provided with a sensor assembling part (120) and a cantilever (121, “elastic pressing part”) (paragraphs [0067, 0069]).  
A temperature sensor (20, “temperature collecting component”) is installed in the sensor assembling part (120) (paragraph [0067] and figures 4A, 4B, 5 and 6) – therefore, the sensor assembling part (120) is an “installation part”. 
The temperature sensor (20, “temperature collecting component”) is located between the inner cover (110, “wire harness plate”) and the top cover (figures 3 and 5). 
The back wall of the sensor assembling part (120) connects the guide walls (125) (see Figure 1 above), therefore the back wall is a “connecting piece”. The “connecting piece” is fixed in space with the electrode terminal (10a) by the inner cover (110), which encloses electrode terminal (10a) in terminal hole (135) (paragraph [0086] and figure 3).  
The cantilever (121, “elastic pressing part”) is butted with the “connecting piece” (Figure 1 above). The temperature sensor (20, “temperature collecting component”) abuts the top cover (paragraphs [0067, 0070] and figure 3). 
The temperature sensor (20, “temperature collecting component”) includes a thermistor (25) (paragraph [0082] and Figure 2 above).
Jeong teaches that the sensor assembling part (120, “installation part”) defines an installation slot into which the temperature sensor (20, “temperature collecting component”) is inserted. A catch jaw (121ba) buckles the temperature sensor (20, “temperature collecting component”) into place (paragraph [0073] and figure 5). 
In the assembled state a front end of the thermistor (25) is installed in the installation slot and a back end of the thermistor (25) is fixed by the catch jaw (121ba, “buckle structure”) (Figure 2 above).
A portion of the space defined by the sensor assembling part (120, “installation part”) is used to position a portion of the thermistor (see Figure 2 above). This portion is then a “positioning slot”. The “positioning slot” is outside the installation slot.
Jeong fails to teach that the thermistor is interposed between the sensor assembling part (120, “installation part”) and a heat conduction pad.
It is well-known in the art to interpose a thermally conductive material between a thermistor and the component whose temperature is being measured – see, e.g. Yamamoto (paragraph [0026]) and Roepke (paragraphs [0007, 0008] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive material (“pad”) between the thermistor (25) and the top cover for the purpose of ensuring a reliable thermal contact with the top cover. In this arrangement, the thermistor (25) would be positioned between the sensor assembling part (120, “installation part”) and the thermally conductive material (“pad”).
The sensor assembling part (120, “installation part”) is configured to press the thermistor (25) against the top cover, therefore in the combination of Jeong and Yamamoto/Roepke it would press the thermistor (25) so that it makes close contact with the thermally conductive material (“pad”) and the thermally conductive material (“pad”) would be butted against the top cover. 
In the combination of Jeong and Yamamoto/Roepke, the heat conduction material (“pad”) is installed between the thermistor (25) and the top cover, therefore at least a portion of the heat conduction material (“pad”) would be installed in the positioning slot (Figure 4 above).

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2015/0079437, hereinafter Jeong and U.S. Pre-Grant Publication No. 2005/0134232, hereinafter Yamamoto and U.S. Pre-Grant Publication No. 2003/0223474, hereinafter Roepke as applied to claims 1 and 12 above and further in view of U.S. Pre-Grant Publication No. 2014/0017533, hereinafter Nishihara.
Regarding claims 9 and 20, Jeong teaches that the battery pack includes a circuit board, which is a battery management system (paragraph [0059]). Jeong further teaches that the wire part (21) of the temperature sensor (20, “temperature collecting component”) is connected to the battery management system (paragraph [0083]).
Jeong fails to teach that the circuit board is arranged on the inner cover (110, “wire harness plate”).
The positioning of circuit boards on inner covers of the type taught by Jeong is a well-known configuration in the art. See, e.g. Nishihara who teaches a battery module, a cover member (60) – analogous to Joeng’s inner cover (110) - and a printed circuit board (70) arranged on the cover member (60) (paragraph [0036] and figures 1, 2 and 11).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to arrange a circuit board on the inner cover (110, “wire harness”) for the purpose of forming a short path for the signal lines between the temperature sensors and the circuit board.
Regarding claim 10, Jeong teaches that the thermistor (25) is connected via a wire part (21) to the circuit board (paragraph [0083]). Jeong does not provide any details on the connection.
Jeong fails to teach a connector socket on the circuit board and a connector plug on the thermistor.
A wire terminating with a connector plug intended to be inserted into a connector socket is a well-known configuration in the art. See, e.g. Nishihara who teaches a wire having a connector (CN3) inserted into an opening (74, “socket”) of the circuit board (70) (paragraph [0086] and figure 10).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Jeong’s wire part (21) with a connector and Jeong’s circuit board with an opening (“socket”) for the purpose of establishing the electrical connection between them.

Allowable Subject Matter
Claims 3-5, 8, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724